ORDER ACCEPTING RESIGNATION AND CONCLUDING PROCEEDING
On June 24, 1994, the Indiana Supreme Court Disciplinary Commission filed a "Verified Complaint for Disciplinary Action" in this case. Thereafter, the Respondent, Wilson T. Turner, Jr., tendered his "Affidavit" of resignation, pursuant to Ind.Admission and Discipline Rule 28, Section 17.
Having reviewed these matters, this Court now finds that the Respondent's affidavit meets the necessary elements of Ad-mis.Dise.R. 23(17), that the resignation should be accepted, and that, accordingly, all other proceedings pending in this case should be concluded.
IT IS, THEREFORE, ORDERED that the resignation of Wilson T. Turner, Jr. is accepted, that he is hereby removed as a member of the Bar of this State, and that the Clerk of this Court is directed to strike his name from the roll of attorneys. Respondent must comply with the provisions of Ad-mis.Disc.R. 28(4) in order to become eligible for reinstatement.
IT IS FURTHER ORDERED that, by reason of this Order accepting Respondent's resignation, all issues not previously adjudicated in this proceeding are now concluded. The Clerk of this Court is directed to forward notice of this Order in accordance with Admis.Disc.R. 28(8)(d), governing disbarment and suspension.
/s/ Randall T. Shepard Randall T. Shepard Chief Justice of Indiana
All Justices concur.